Exhibit 10(a)

 

[g228071kei001.jpg]

 

CANTEL MEDICAL CORP.

 

 

LONG TERM INCENTIVE PLAN

 

 

CONFIDENTIAL

 

--------------------------------------------------------------------------------


 

Purpose and Objectives

 

The purpose of the Long Term Incentive Plan (Plan) is to contribute to the
motivation of key employees in accomplishing the Company’s long term strategic
and shareholder value goals.  The specific objectives of the Plan are as
follows:

 

·                  Clearly communicate and reinforce strategic, operational and
financial objectives linked to creating shareholder value.

 

·                  Provide a competitive incentive for achievement of long term
corporate shareholder value goals.

 

·                  Establish an objective basis for determining annual long term
incentive Awards for eligible participants.

 

Plan Definitions

 

Certain words or phrases used in this plan document are defined as follows:

 

·                  Award - An annual long term incentive equity award granted
under this Plan.

 

·                  Company — Cantel Medical Corp.

 

·                  Compensation Committee — a subgroup of the Board of Directors
responsible for the following functions: (1) discharging the Board’s
responsibilities relating to compensation of executive officers; (2) producing
an annual report on executive compensation for inclusion in the proxy statement;
and (3) design, maintenance and administration of all of the Company’s incentive
plans.

 

·                  Plan Year - The period from August 1st - July 31st (fiscal
year of Company). The initial Plan Year is the fiscal year ending July 31, 2010.

 

·                  Target Award - An Award granted to a participant based on
eligibility and achievement of EPS objectives and/or other performance
objectives for the Plan year established by the Compensation Committee that
represents a grant at 100%.

 

·                  2006 Plan -  the Company’s 2006 Equity Incentive Plan.

 

Eligibility

 

All executive officers of the Company, the Presidents of the Company’s Minntech
Corporation, Mar Cor Purification, Inc. and Crosstex International, Inc.
subsidiaries and other direct reports to the CEO of the Company who are approved
by the Compensation Committee are eligible for Awards under this Plan.  New
hires/promotions are eligible for a pro-rated Award. Participation will be based
on a position’s level and ability to influence the long term performance of the
Company.  Participants are identified by title and recommended by the CEO of
Cantel Medical Corp., subject to the approval of the Compensation Committee.

 

Administration

 

The Compensation Committee has ultimate authority over the Plan, is responsible
for approving the Plan and may alter any provision of the Plan or terminate the
Plan at any time subject to the terms of the Plan

 

2

--------------------------------------------------------------------------------


 

herein. The Compensation Committee will directly administer the Plan with
respect to all participants.  Specific responsibilities of the Committee
include:

 

·                  Approving annual Awards made under the Plan

 

·                  Approving performance targets

 

·                  Determining Award levels and participation eligibility

 

The CEO of the Company will make recommendations to the Compensation Committee
and resolve questions regarding the interpretation of the Plan.

 

All Awards granted hereunder made under the 2006 Plan shall be subject to the
terms and conditions of the 2006 Plan.

 

Target Grant Size

 

The annualized expected value of the executives’ target Awards will be reviewed
annually by the Compensation Committee to ensure competitiveness with market
trends.

 

Mix of Targeted Award Value

 

All participants will be eligible for an Award consisting of a mix of restricted
stock and stock options.

 

Performance Measures

 

Performance based Awards will be contingent on acceptable individual performance
as well as predetermined financial objectives of the Company or one or more of
its subsidiaries or operating segments determined by the Compensation Committee.
Performance based Awards will vest upon achievement of the designated
performance criteria. Notwithstanding the specific performance criteria
established, in making a determination as to whether or not such criteria such
as earnings growth was achieved, the Compensation Committee shall take into
consideration factors such as unanticipated taxes, acquisition costs,
non-recurring and extraordinary items, and other equitable factors, as
determined by the Compensation Committee in its discretion.

 

Vesting Period for Service-based Awards

 

Service-based Awards will vest ratably over three (3) years following the date
of grant, or such other period of time determined by the Compensation Committee,
subject to the terms and conditions set forth in the 2006 Plan and the agreement
reflecting the Award.

 

Award Term

 

The term of each Award will be determined by the Compensation Committee.

 

Effect of Termination

 

If a participant voluntarily terminates his employment with the Company for any
reason other than “Good Reason,” or “Adequate Reason” or normal retirement, or
if the Company terminates a participant’s employment for “Cause” or
“Unacceptable Performance” then the participant will forfeit any non-vested
Awards (as such capitalized terms are defined in a participant’s employment,
severance or other agreement).

 

3

--------------------------------------------------------------------------------


 

In the event of a termination of a participant’s employment (i) by a participant
for “Good Reason” or “Adequate Reason” or (ii) by the Company other than for
“Cause” or “Unacceptable Performance” (as such capitalized terms are defined in
the participant’s employment, severance of other agreement) prior to the full
vesting of the options and restricted stock held by the participant (i.e., the
options becoming exercisable in their entirety and the restricted stock ceasing
to have any risks of forfeiture), then, on or effective as of the termination
date of employment, the annual installment of such options and restricted stock
that is due to vest on the first vesting date following the termination date
shall accelerate and vest on a pro rata basis based on the number of days
elapsed from the prior vesting date of such options and restricted stock to and
including the termination date unless the Company delivers written notice to the
participant on or before the termination date stating that such pro rata vesting
of such options and restricted stock will not occur.

 

In the event a participant’s employment is terminated prior to the end of the
vesting period due to death, disability, or normal retirement, the participant
or beneficiary will be entitled to receive accelerated vesting (in whole or on a
pro rate basis for the period employed) that would have been earned if the
participant’s employment had continued to the end of the then current Plan Year,
subject to the terms of the agreement granting the Award or the approval of the
Compensation Committee and subject to the terms of the 2006 Plan.

 

Effect of a Change in Control

 

All restrictions of restricted stock Awards will automatically lapse and vesting
of stock option Awards will automatically accelerate upon a change in control,
consistent with the terms of the 2006 Plan.

 

Distribution of Awards

 

Within seventy-five (75) days following each Plan Year, the Compensation
Committee shall (a) review the Company’s performance and individual performances
of participants during such Plan Year, (b) review all performance based Awards
granted or to be granted during or with respect to such Plan Year to determine
whether or not the requisite performance targets were achieved, (c) based on
such review, take such actions that are required in connection with the
granting, vesting or forfeiture of such Awards (based on the terms thereof) and
(d) develop and adopt a summary plan including performance based requirements
and Award targets, if any, for the following Plan Year.  The summary plan for
each Plan Year shall be delivered to the Board promptly following its adoption
by the Compensation Committee.

 

A participant must be actively employed by the Company on the date Awards are
made to receive a new Award.  Participants hired or promoted to an eligible
position during the Plan year may receive a pro-rated Award (based on time in
the eligible position during the Plan year) subject to the approval of the
Compensation Committee.

 

At the sole discretion of the Compensation Committee, a participant may not
receive an Award or may receive a reduced Award due to substantiated poor
individual performance or misconduct and may be declared ineligible under the
Plan. The Compensation Committee intends to provide written notice to such
participant promptly following its knowledge or determination of poor individual
performance or misconduct and give the participant an opportunity to dispute or
explain his performance or misconduct and, to the extent practical, correct any
correctible poor performance; provided, however, that the failure to provide
such notice shall not affect the Committee’s rights under this paragraph.

 

4

--------------------------------------------------------------------------------


 

General Provisions

 

Limitations on Vested Interest

 

It is understood that the Awards hereunder are within the sole discretion of the
Company.  No participant has any vested interest in an Award under the Plan
until such Award has been approved by the Compensation Committee.

 

Participants may be deleted from or added to the Plan each year at the sole
discretion of the Compensation Committee.

 

Employment Rights

 

The Plan does not give any employee the right to be retained in the employ of
the Company.  Specifically, the Plan does not create an employment contract for
the Plan year or any part thereof.

 

Non-Assignment

 

Awards may not be pledged, assigned or transferred for any reason.

 

Discontinuance, Suspension or Amendment of the Plan

 

The Company, with the approval of the Compensation Committee, may discontinue or
suspend the Plan at any time, or amend the Plan in any respect; provided,
however, that no discontinuance, suspension or amendment may adversely affect
any then outstanding Award without the consent of the holder of such Award.  The
Company may review the Plan and its administration at any time to determine
whether the objectives of the Plan continue to be met.  Where appropriate, the
Compensation Committee may make changes in the Plan.

 

5

--------------------------------------------------------------------------------